

 SCON 7 ENR: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award the Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders.
U.S. Senate
2015-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the sixth day of January, two thousand and
			 fifteenS. CON. RES. 7IN THE SENATE OF THE UNITED STATESMarch 16, 2015Agreed toCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to award the
			 Congressional Gold Medal to the World War II members of the Doolittle
			 Tokyo Raiders.1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to World War II members
 of Doolittle Tokyo Raiders(a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on April 15, 2015, for a ceremony to present the Congressional Gold Medal to the World War II members of the Doolittle Tokyo Raiders, collectively, in recognition of the military service and exemplary record of the Doolittle Tokyo Raiders during World War II.(b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.Secretary of the SenateClerk of the House of Representatives